 WORTH FOOD MARKETSTORES, INC.259WORTH FOOD MARKET STORES, INC. D/B/A WORTH FOOD MARKETSandAMALGAMATED MEATCUTTERS ANDBUTCHER WORKMEN OF NORTHAMERICA,LOCAL No. 570 A. F. L.,PETITIONER.Case No. 16-RC-1142.March 3, 1953Supplemental Decision and OrderPursuant to a Decision and Direction of Election issued by the Na-tional Labor Relations Board on October 9, 1952,1 an election by secretballot was conducted on October 30, 1952, under the direction andsupervision of the Regional Director for the Sixteenth Region, amongthe employees of the Employer in the unit found appropriate by theBoard.Following the election, the parties were furnished with atally of ballots.The tally shows there were approximately 100 eligi-ble voters and that 97 valid ballots were cast, of which 47 were for thePetitioner, 50 against the Petitioner, and 4 were challenged.OnNovember 5, 1951, the Petitioner filed objections to the conduct of theelection.As the challenged ballots were sufficient in number to affect the re-sults of the election, the Regional Director investigated the challenges,as well as the Petitioner's objections, and on December 29, 1952, issuedand duly served on the parties his report on objections and the chal-lenged ballots.The Employer has excepted to the Regional Direc-tor's report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].On November 14, 1952, the Petitioner moved to reopen the recordin this case alleging that the meat market managers, included in theappropriate unit on the basis of the stipulation of the parties, were infact supervisors within the meaning of the Act. In support of itsmotion the Petitioner offers newly discovered evidence not available atthe time of the hearing. The Employer filed a reply to the Petitioner'smotion.In his report on objections the Regional Director found that theobjections raised substantial and material issues with regard to theconduct of the election and recommended that the election be set aside.While finding no merit in other objections of the Petitioner, he foundthat the Employer had designated Clyde L. Stricklin, its advertisingmanager, closely allied to management and Victor Raif, head book-keeper, a supervisor, as observers for the Employer at the election.The Employer has not excepted to the Regional Director's factual find-ings that Raif details work to 17 accounting department employees and'Not reportedin printed volumes of Board Decisions.103 NLRB No. 21. 260DECISIONSOF NATIONALLABOR RELATIONS BOARDshares with the personnel manager the duty of recommending theemployment and discharge of these employees.We therefore find, inagreement with the Regional Director, that Raif is a supervisor withinthe meaning of the Act. It is well-established Board policy that super-visors may not act as observers for an employer.2We find no merit in the Employer's contention that the Petitionerwaived the designation of Stricklin and Raif as observers for theEmployer.3As set forth in the report, the Petitioner objected at thepreelection conference to the use of Stricklin as an observer.TheEmployer's representative stated that he knew the requirement for anobserver and would not submit anyone who did not meet these re-quirements.The Board agent in charge of the election specificallyinformed the Employer that the use of supervisors as observers forthe Employer could result in objections to the conduct of the election.Accordingly, without regard to other considerations, we shall orderthat the election be set aside.In its reply to the Petitioner's motion to reopen the record theEmployer argues that the motion should be denied.The Boardcustomarily adopts the stipulation of the parties with regard to aclearly appropriate unit.The meat market managers in this casewere included in the unit in accordance with that policy. If, how-ever, as the Petitioner alleges on the basis of newly discovered evi-dence, the meat market managers are supervisors within the meaningof the Act, the Board is precluded under the Act from finding thatthese individuals are employees for the purposes of collective bargain-ing.Accordingly, as the Board deems it necessary to receive furtherevidence in this case, the Petitioner's motion is hereby granted and weshall order that the record in this case be reopened.OrderIT IS HEREBY ORDERED that the election of October 30, 1952, conductedamong the meat market employees of Worth Food Markets, be, and ithereby is, set aside.IT IS FURTHER ORDERED that the above-entitled matter be, and ithereby is, remanded to the Regional Director for the Sixteenth Regionfor the purpose of reopening the record in the above-entitled proceed-ing, and that a further hearing be held for the sole purpose of receivingevidence concerning the supervisory status of the meat managers, andthat the aforesaid Regional Director be, and hereby is, authorized toissue early notice thereof.2Hoague-Sprague Corp.,80 NLRB 1699;Burrowst6Sanborn, Inc.,84 NLRB 304;AnnArborPress,88 NLRB 39.8HerbertMen's Shop Corporation,100 NLRB 670 ;Peabody EngineeringCompaety, 95NLRB 952.